DETAILED ACTION

	Claims 2 – 22, which are currently pending, are fully considered below.
	Claim 1 is cancelled.
	Claims 2 – 22 are new.
	No claims are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuomas Artman et al. (U.S. Patent 7,890,889).

With respect to claims 2, 12, and 22, Artman teaches:
storing information regarding a search query limitation associated with one or more media items, wherein the search query limitation is specified by an owner of the media items (see column 3, lines 10 – 20, where a media item may be queried based on a limitation or metadata defined by the owner or user);
generating a graphical user interface that displays at least one content block configured to receive search scope selections in association with the media items (see column 3, lines 20 – 26, where an interface may be used to receive a search or classification selection);
receiving input corresponding to a search scope selection (see column 3, lines 43 – column 4, line 2, where search is received, which may be in keyword form);
modifying the received search scope selection in accordance with the search query limitation, wherein the modification is not visible in the displayed graphical user interface (see column 3, line 44 – column 4, line 2, where a user may modify or limit their search by selecting more icons, and receive an updated result); and
generating an updated graphical user interface that displays a set of results of a search performed based on the modified search scope selection (see column 3, line 44 – column 4, line 2, where a user may modify or limit their search by selecting more icons, and receive an updated result).

With respect to claims 3 and 13, Artman teaches:
wherein the search query limitation is customizable by the owner of the media items (see column 3, lines 10 – 20, where a media item may be queried based on a limitation or metadata defined by the owner or user).

With respect to claims 4 and 14, Artman teaches:
wherein the received search scope selection is a keyword, and wherein the search query limitation modifies the keyword (see column 3, lines 43 – column 4, line 2, where search is received, which may be in keyword form).

With respect to claims 5 and 15, Artman teaches:
wherein modifying the received search scope selection includes initially determining that the received search scope selection does not comply with the search query limitation, and wherein modifying the received search scope selection further includes applying a correction to the received search scope selection (see column 3, line 44 – column 4, line 2, where a user may modify or limit their search by selecting more icons, and receive an updated result).

With respect to claims 6 and 16, Artman teaches:
initially receiving input corresponding to a selection of a group of the media items, wherein the group selection is linked to the search scope selection (see column 3, line 44 – column 4, line 2, where a user may modify or limit their search by selecting more icons, and receive an updated result).

	With respect to claims 7 and 17, Artman teaches:
wherein the search uses the group selection as a root level limitation that limits the search to the selected group (see column 7, lines 58 – 67, for root level).

With respect to claims 8 and 18, Artman teaches:
wherein the selected group is part of a hierarchical structure, and wherein the search is further based on an order of the hierarchical structure (see column 14, lines 60 – 67, for hierarchical structure).

With respect to claims 9 and 19, Artman teaches:
wherein the graphical user interface includes a context indicator associated with one or more available search scope selections (see column 3, lines 10 – 20, where a media item may be queried based on a limitation or metadata defined by the owner or user).



With respect to claims 10 and 20, Artman teaches:
wherein the context indicator is customizable by the owner of the media items (see column 3, lines 10 – 20, where a media item may be queried based on a limitation or metadata defined by the owner or user).

With respect to claims 11 and 21, Artman teaches:
wherein the graphical user interface further includes a custom graphical control element associated with receiving the input (see column 3, lines 10 – 20, where a media item may be queried based on a limitation or custom metadata defined by the owner or user).

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167                                                                                                                                                                                             	November 19, 2022